DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Priority
Applicant has not claimed priority to another application. Application 17/088,134 was filed 11/03/2020. 

Information Disclosure Statement
The IDSs submitted on 11/10/2020 and 4/29/2022 have been considered. 

Status of Claims
Applicant’s amended claims, filed 5/18/2022, have been entered. Claims 15-20 have been withdrawn. Claims 1-20 are currently pending in this application and claims 1-14 have been examined.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-9 are directed to machines and claims 8-14 are directed to processes (see MPEP 2106.03). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 8 (representative) recite the abstract idea of “determining, ranking, and generating relevant search results based on a query for an accessory of an item in a marketplace. ”

Specifically, claim 1 (representative) recites:
receiving a query for an accessory of an item, the accessory for sale in an… marketplace, the accessory corresponding to a first component associated with the item; 
determining that a first set of search result candidates for the query are indicative of a sub-accessory to the accessory, the sub-accessory corresponding to a second component associated with the accessory; 
determining that a second set of search result candidates for the query are indicative of the accessory only; 
based at least in part on the query, the determining that the first set of search result candidates are indicative of the sub-accessory, and the determining that the second set of search result candidates are indicative of the accessory only, executing the query by ranking the second set of search result candidates higher than the first set of search result candidates; and 
based at least in part on the ranking, causing generation … that includes the second set of search result candidates and the first set of search result candidates.

Specifically, claim 8 (representative) recites:
	receiving a query for an accessory of an item, the accessory for sale in an… marketplace, the accessory corresponding to a part of the item or a supplemental component associated with the item; 
	determining that a first set of search result candidates for the query are indicative of a sub-accessory to the accessory, the sub-accessory corresponding to a sub-part of the accessory or a supplemental component associated with the accessory; 
	determining that a second set of search result candidates for the query are indicative of the accessory only; 
	based at least in part on the query, the determining that the first set of search result candidates are indicative of the sub-accessory, and the determining that the second set of search result candidates are indicative of the accessory only, executing the query by ranking the second set of search result candidates higher than the first set of search result candidates; and 
	based at least in part on the ranking, causing generation…that includes the second set of search result candidates and the first set of search result candidates.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claims 1 and 8 recite the abstract idea of “determining, ranking, and generating relevant search results based on a query for an accessory of an item in a marketplace”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claims 1 and 8 are certain methods of organizing human activity because the systems/methods provide ranked search results for an accessory of an item in a marketplace. Generating ranked search results for an accessory of an item in a marketplace is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, representative claims 1 and 8 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 and 8 includes additional elements such as a computerized system, one or more processors, computer storage memory having computer-executable instructions executed by the one or more processors, an electronic marketplace, causing generation of a user interface, and a computer-implemented method. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of as a computerized system, one or more processors, computer storage memory having computer-executable instructions, an electronic marketplace, a user interface, and a computer demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 8 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. As currently claimed, the invention merely automates “determining, ranking, and generating relevant search results based on a query for an accessory of an item in a marketplace” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 8 are ineligible. 
Dependent claim(s) 2-5 and 9-12 do not aid in the eligibility of independent claims 1 and 8 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 8. Accordingly, claim(s) 2-5 and 9-12 is/are ineligible.
Dependent claim(s) 6, 7, 13, and 14 further recite the additional element(s) of a classifier machine learning model and a machine learning model. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 6, 7, 13, and 14 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 2009/0076927 A1) in view of Shivaswamy et al. (US 2010/0082571 A1).

Regarding claim 1, Sridhar et al., hereinafter Sridhar discloses a computerized system (Fig. 1) comprising: 
	one or more processors (Fig. 1; ¶0019-0020, ¶¶0055-0056); and 
	computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method (Fig. 1; ¶0019-0020, ¶0051, ¶¶0055-0056) comprising: 
	receiving a query for an item (Figs. 1 and 3A; ¶0035 [A query is received (302). A determination is made as to whether the query is related to a product (304)] in view of ¶¶0003-0004 [A query that includes one or more keywords related to information being sought is entered… Search engines are often used by consumers to perform research regarding products of interest in order to make a purchasing decision. For example, a user may wish to obtain information regarding a product's price, features, or availability. The set of data from which a given system identifies results generally includes listings for products], ¶¶0020-0021 [The front end server 104 can accept a query from the client computer 108 that includes one or more keywords… offer data store 116 includes offer records corresponding to items offered for sale by one or more merchants. The merchants can, for example, register with the search engine 102 to upload offer records to the offer data store 116]), for sale in an electronic marketplace (¶¶0021-0023 [only items for sale should be included in the returned results… the search engine 102 can return results found in the offer data store 116… Merchants registered with the search engine 102 can upload offer records to the offer data store 116 from one or more merchant servers 118A, 118B, . . . 118 n. For example, the merchant servers can upload offer records corresponding to items offered on an online store operated by the merchant]); 
	determining that a first set of search result candidates for the query are indicative of a sub-accessory to the item, the sub-accessory corresponding to a component associated with the item (Figs. 1-3B; ¶0004 [An accessory is an item that is sold separate from a product but is associated with the product (for example, through its function, features, operation, appearance, etc.) such that the accessory might appear in search results for the product]; Examiner notes “accessory” is comparable to a “sub-accessory”; ¶0035 [A query is received (302). A determination is made as to whether the query is related to a product (304). If the query is found to not be related to a product, results of the query are processed as if the query is for an accessory (306).] in view of ¶¶0024-0025 ([offer processor 120 of the search engine can perform preprocessing operations using offer records from the offer data store 116 to generate distribution data stored in the distribution data store 122 and prior probabilities data stored in the prior probabilities data store 124. The prior probabilities data in the data store 124 can be used, for example, by the query classifier 112 and/or the result classifier 114, as described in more detail below, to compare query keywords and keywords from identified results to offer record keywords that have a calculated probability of being associated with an accessory. The query processor 110 can use this comparison to distinguish between accessory related results and product related results in the set of search results. The query processor 110, as further described below, can use offer records from the offer data store 116, data from the distribution data store 122, and/or data from the prior probabilities data store 124 to distinguish accessory related results from product related results] and ¶0036 [The determination as to whether a given query relates to a product can include, for example, comparing query keywords to words in the prior probabilities data in the datastore 124. In some implementations, the prior probabilities data includes a blacklist that includes words that have been found to have a high probability of being associated with accessories. Such a blacklist could include, for example, words such as “accessory”, “case”, and “cartridge”.]); 
	determining that a second set of search result candidates for the query are indicative of the item only (Figs. 1-3B; ¶0035 [If the query is found to be related to a product, the results of the query are processed as if the query is for a product (308)] in view of and ¶¶0024-0025 (offer processor 120 of the search engine can perform preprocessing operations using offer records from the offer data store 116 to generate distribution data stored in the distribution data store 122 and prior probabilities data stored in the prior probabilities data store 124. The prior probabilities data in the data store 124 can be used, for example, by the query classifier 112 and/or the result classifier 114, as described in more detail below, to compare query keywords and keywords from identified results to offer record keywords that have a calculated probability of being associated with an accessory. The query processor 110 can use this comparison to distinguish between accessory related results and product related results in the set of search results. The query processor 110, as further described below, can use offer records from the offer data store 116, data from the distribution data store 122, and/or data from the prior probabilities data store 124 to distinguish accessory related results from product related results), ¶0026 [generate the distribution data that is stored in the distribution data store 122. The offer records are classified into either a “product” cluster or an “accessory” cluster (202).]; Examiner notes “’product cluster’” is comparable to a set of search result candidates that are indicative of the item only; and ¶0036 [The determination as to whether a given query relates to a product can include, for example, comparing query keywords to words in the prior probabilities data in the datastore 124.]); 
	based at least in part on the query, the determining that the first set of search result candidates are indicative of the sub-accessory, and the determining that the second set of search result candidates are indicative of the item only, executing the query by ranking the second set of search result candidates higher than the first set of search result candidates (Figs. 1-3B; ¶0020 [front end server 104 can accept a query from the client computer 108 that includes one or more keywords. The query can be passed on to the query processor 110 for processing. The query processor 110 can identify one or more results corresponding to the query and return the results to the front end server 104 for transmission to the client computer 108. Individual results in a set of results can be ordered according to a ranking score computed by the query processor 110] in view of ¶0025 [the query processor assigns lower ranking scores to accessory results than to product results so that product results appear higher in a ranked list of search results than accessory results.]; Examiner notes “accessory results” are comparable to the first set of sub-accessory search result candidates and “product results” are comparable to the second set of search result candidates indicative of the item); and 
	based at least in part on the ranking, causing generation of a user interface that includes the second set of search result candidates and the first set of search result candidates (Figs. 1-3B; ¶0020 [The query processor 110 can identify one or more results corresponding to the query and return the results to the front end server 104 for transmission to the client computer 108. Individual results in a set of results can be ordered according to a ranking score computed by the query processor 110. A result set can be delivered to the client computer 108 as a complete set of results] in view of ¶0025 [the query processor assigns lower ranking scores to accessory results than to product results so that product results appear higher in a ranked list of search results than accessory results.] and ¶0019 [A web browser running on the computer 108 can interpret these web pages for display on the computer 108. The displayed web pages can function as a user interface of the search engine 102.]; Examiner notes that while accessory results are ranked lower, they are included in the ranked list of search results).


While Sridhar discloses receiving a query for an item (Figs. 1 and 3A; ¶0035 in view of ¶¶0003-0004, ¶¶0020-0021), for sale in an electronic marketplace (¶¶0021-0023) and determining that a first set of search result candidates for the query are indicative of a sub-accessory to the item, the sub-accessory corresponding to a component associated with the item (Figs. 1-3B; ¶0004, ¶0035 in view of ¶¶0024-0025, and ¶0036), Sridhar does not explicitly disclose the item is an accessory of an item, the accessory corresponding to a first component associated with the item, and the sub-accessory corresponding to a second component associated with the accessory. However, in the field of search inquires (¶0022) Shivaswamy et al., hereinafter Shivaswamy teaches enabling a user to search an electronic catalog to access information including a parts catalog and a merchandise catalog (¶¶0029-0030), wherein the query is for an item that is associated with a parent item (an item associated with a parent item is comparable to a first component associated with the item) such that the item may be a part of the parent item (Figs. 6-8; ¶0035, ¶0039, ¶¶0068-0069 [The item may be, by way of example, an accessory for a consumer electronic product (e.g., a remote control), a car part (e.g., a short block of an engine), or the like. Other items may also be used… parent item is an item with which the item of the text may be used. The item may be a part of the parent item, usable with the parent item, or otherwise associated with the parent item. For example, the item may be a remote control and the parent item may be a television, the item may be an air filter and the parent item may be an engine, or the like]). Shivaswamy additionally teaches a sub-accessory to the accessory corresponding to a component associated with the accessory (Figs. 11-12; ¶¶0092-0098; Examiner notes element 1214 is comparable to an accessory and elements 1216, 1218, and 1220 are comparable to sub-accessories). The system of Shivaswamy is applicable to the system of Sridhar as they share characteristics and capabilities, namely, they are directed to search queries and returning relevant results to the query. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the items as taught by Sridhar with accessory of an item and sub-accessory corresponding to a second component associated with the accessory as taught by Shivaswamy. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Sridhar in order to increase consumer satisfaction with the results of the search and/or may enhance the likelihood that a product will be sold to the searching user (¶0067).

Regarding claim 2, Sridhar in view of Shivaswamy teaches the system of claim 1, Shivaswamy further teaches wherein the accessory is a part of the item, and wherein the sub-accessory is a sub-part of the accessory (Figs. 6-8; ¶0035, ¶0039, ¶¶0068-0069 [The item may be, by way of example, an accessory for a consumer electronic product (e.g., a remote control), a car part (e.g., a short block of an engine), or the like. Other items may also be used… parent item is an item with which the item of the text may be used. The item may be a part of the parent item, usable with the parent item, or otherwise associated with the parent item. For example, the item may be a remote control and the parent item may be a television, the item may be an air filter and the parent item may be an engine, or the like] and Figs. 11-12; ¶¶0092-0098; Examiner notes element 1214 is comparable to an accessory and elements 1216, 1218, and 1220 are comparable to sub-accessories. In this example, an air filter (i.e., accessory) is a part of an engine (i.e., the item) and the elements 1204, 1206, 1208 and 1216, 1218, and 1220 is a sub part of the filter (e.g., elements 1202 and 1214) in Fig. 12 in view of ¶¶0096-0098). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 1.

Regarding claim 3, Sridhar in view of Shivaswamy teaches the system of claim 1, Shivaswamy further teaches wherein the accessory is a supplemental component of the item, and wherein the sub-accessory is a second supplemental component of the accessory or a sub-part of the accessory (Figs. 6-8, 11-12; ¶0035, ¶0039, ¶¶0068-0069 [The item may be, by way of example, an accessory for a consumer electronic product (e.g., a remote control), a car part (e.g., a short block of an engine), or the like. Other items may also be used… parent item is an item with which the item of the text may be used. The item may be a part of the parent item, usable with the parent item, or otherwise associated with the parent item. For example, the item may be a remote control and the parent item may be a television, the item may be an air filter and the parent item may be an engine, or the like] and Figs. 11-12; ¶¶0092-0098; Examiner notes element 1214 is comparable to an accessory and elements 1216, 1218, and 1220 are comparable to sub-accessories). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 1.

Regarding claim 4, Sridhar in view of Shivaswamy teaches the system of claim 1, Sridhar further discloses wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory is based at least in part on using a word embedding model to determine one or more semantic relationships between the query and a plurality of search result candidates (¶¶0024-0025 [comparing keywords is comparable to a word embedding model]), the plurality of search result candidates include the first set of search result candidates and the second set of search result candidates (Figs. 1-3B; ¶¶0024-0025 in view of ¶0020).

Regarding claim 5, Sridhar in view of Shivaswamy teaches the system of claim 1, Shivaswamy further teaches wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory is based at least in part on using a knowledge graph that indicates relationships between a plurality of accessories and a plurality of sub-accessories (Figs. 11-12 and 6-8; ¶¶0092-0098, ¶0035, ¶0039, ¶¶0068-0069). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 1. 

Regarding claim 6, Sridhar in view of Shivaswamy teaches the system of claim 1, Sridhar further discloses wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory is based at least in part on a classifier machine learning model that uses historical query features, historical title features to predict that the first set of search results candidates refer to the sub-accessory (¶¶0023-0031; Examiner notes “heuristically” classifying is comparable to a classifier machine learning model). While Sridhar does not explicitly disclose using knowledge graph information associated with the accessory as inputs to predict that the first set of search results candidates refer to the sub-accessory, Shivaswamy further teaches using knowledge graph information associated with the accessory as inputs to predict that the first set of search results candidates refer to the sub-accessory (Figs. 11-12 and 6-8; ¶¶0092-0098, ¶0035, ¶0039, ¶¶0068-0069). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 1.

Regarding claim 7, Sridhar in view of Shivaswamy teaches the system of claim 1, Sridhar further discloses wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory and the determining that the second set of search results candidates are indicative of the accessory only is based at least in part on using a machine learning model that uses at least one of: a condition of the accessory, a price of the accessory, and aspect features of the accessory as input (¶¶0023-0031; Examiner notes “heuristically” classifying is comparable to a machine learning model and a price distribution of offers using the output of the classification step is comparable to a price of the accessory).

Regarding claim 8, Sridhar discloses a computer-implemented (Fig. 1) method comprising: 
	receiving a query for an item(Figs. 1 and 3A; ¶0035 [A query is received (302). A determination is made as to whether the query is related to a product (304)] in view of ¶¶0003-0004 [A query that includes one or more keywords related to information being sought is entered… Search engines are often used by consumers to perform research regarding products of interest in order to make a purchasing decision. For example, a user may wish to obtain information regarding a product's price, features, or availability. The set of data from which a given system identifies results generally includes listings for products], ¶¶0020-0021 [The front end server 104 can accept a query from the client computer 108 that includes one or more keywords… offer data store 116 includes offer records corresponding to items offered for sale by one or more merchants. The merchants can, for example, register with the search engine 102 to upload offer records to the offer data store 116]), the item for sale in an electronic marketplace (¶¶0021-0023 [only items for sale should be included in the returned results… the search engine 102 can return results found in the offer data store 116… Merchants registered with the search engine 102 can upload offer records to the offer data store 116 from one or more merchant servers 118A, 118B, . . . 118 n. For example, the merchant servers can upload offer records corresponding to items offered on an online store operated by the merchant]); 
	determining that a first set of search result candidates for the query are indicative of a sub-accessory to the item, the sub-accessory corresponding to a sub-part of the item or a supplemental component associated with the item (Figs. 1-3B; ¶0004 [An accessory is an item that is sold separate from a product but is associated with the product (for example, through its function, features, operation, appearance, etc.) such that the accessory might appear in search results for the product]; Examiner notes “accessory” is comparable to a “sub-accessory”; ¶0035 [A query is received (302). A determination is made as to whether the query is related to a product (304). If the query is found to not be related to a product, results of the query are processed as if the query is for an accessory (306).] in view of ¶¶0024-0025 ([offer processor 120 of the search engine can perform preprocessing operations using offer records from the offer data store 116 to generate distribution data stored in the distribution data store 122 and prior probabilities data stored in the prior probabilities data store 124. The prior probabilities data in the data store 124 can be used, for example, by the query classifier 112 and/or the result classifier 114, as described in more detail below, to compare query keywords and keywords from identified results to offer record keywords that have a calculated probability of being associated with an accessory. The query processor 110 can use this comparison to distinguish between accessory related results and product related results in the set of search results. The query processor 110, as further described below, can use offer records from the offer data store 116, data from the distribution data store 122, and/or data from the prior probabilities data store 124 to distinguish accessory related results from product related results] and ¶0036 [The determination as to whether a given query relates to a product can include, for example, comparing query keywords to words in the prior probabilities data in the datastore 124. In some implementations, the prior probabilities data includes a blacklist that includes words that have been found to have a high probability of being associated with accessories. Such a blacklist could include, for example, words such as “accessory”, “case”, and “cartridge”.]); 
	determining that a second set of search result candidates for the query are indicative of the item only (Figs. 1-3B; ¶0035 [If the query is found to be related to a product, the results of the query are processed as if the query is for a product (308)] in view of and ¶¶0024-0025 (offer processor 120 of the search engine can perform preprocessing operations using offer records from the offer data store 116 to generate distribution data stored in the distribution data store 122 and prior probabilities data stored in the prior probabilities data store 124. The prior probabilities data in the data store 124 can be used, for example, by the query classifier 112 and/or the result classifier 114, as described in more detail below, to compare query keywords and keywords from identified results to offer record keywords that have a calculated probability of being associated with an accessory. The query processor 110 can use this comparison to distinguish between accessory related results and product related results in the set of search results. The query processor 110, as further described below, can use offer records from the offer data store 116, data from the distribution data store 122, and/or data from the prior probabilities data store 124 to distinguish accessory related results from product related results), ¶0026 [generate the distribution data that is stored in the distribution data store 122. The offer records are classified into either a “product” cluster or an “accessory” cluster (202).]; Examiner notes “’product cluster’” is comparable to a set of search result candidates that are indicative of the item only; and ¶0036 [The determination as to whether a given query relates to a product can include, for example, comparing query keywords to words in the prior probabilities data in the datastore 124.]); 
	based at least in part on the query, the determining that the first set of search result candidates are indicative of the sub-accessory, and the determining that the second set of search result candidates are indicative of the item only, executing the query by ranking the second set of search result candidates higher than the first set of search result candidates (Figs. 1-3B; ¶0020 [front end server 104 can accept a query from the client computer 108 that includes one or more keywords. The query can be passed on to the query processor 110 for processing. The query processor 110 can identify one or more results corresponding to the query and return the results to the front end server 104 for transmission to the client computer 108. Individual results in a set of results can be ordered according to a ranking score computed by the query processor 110] in view of ¶0025 [the query processor assigns lower ranking scores to accessory results than to product results so that product results appear higher in a ranked list of search results than accessory results.]; Examiner notes “accessory results” are comparable to the first set of sub-accessory search result candidates and “product results” are comparable to the second set of search result candidates indicative of the item); and 
	based at least in part on the ranking, causing generation of a user interface that includes the second set of search result candidates and the first set of search result candidates (Figs. 1-3B; ¶0020 [The query processor 110 can identify one or more results corresponding to the query and return the results to the front end server 104 for transmission to the client computer 108. Individual results in a set of results can be ordered according to a ranking score computed by the query processor 110. A result set can be delivered to the client computer 108 as a complete set of results] in view of ¶0025 [the query processor assigns lower ranking scores to accessory results than to product results so that product results appear higher in a ranked list of search results than accessory results.] and ¶0019 [A web browser running on the computer 108 can interpret these web pages for display on the computer 108. The displayed web pages can function as a user interface of the search engine 102.]; Examiner notes that while accessory results are ranked lower, they are included in the ranked list of search results).

While Sridhar discloses receiving a query for an item (Figs. 1 and 3A; ¶0035 in view of ¶¶0003-0004, ¶¶0020-0021), for sale in an electronic marketplace (¶¶0021-0023) and determining that a first set of search result candidates for the query are indicative of a sub-accessory to the item, the sub-accessory corresponding to a component associated with the item (Figs. 1-3B; ¶0004, ¶0035 in view of ¶¶0024-0025, and ¶0036), Sridhar does not explicitly disclose the item is an accessory of an item, the accessory corresponding to a part of the item or a supplemental component associated with the item, and the sub-accessory corresponding to a sub-part of the accessory or a supplemental component associated with the accessory. However, in the field of search inquires (¶0022) Shivaswamy et al., hereinafter Shivaswamy teaches enabling a user to search an electronic catalog to access information including a parts catalog and a merchandise catalog (¶¶0029-0030), wherein the query is for an item that is associated with a parent item (an item associated with a parent item is comparable to a first component associated with the item) such that the item may be a part of the parent item (Figs. 6-8; ¶0035, ¶0039, ¶¶0068-0069 [The item may be, by way of example, an accessory for a consumer electronic product (e.g., a remote control), a car part (e.g., a short block of an engine), or the like. Other items may also be used… parent item is an item with which the item of the text may be used. The item may be a part of the parent item, usable with the parent item, or otherwise associated with the parent item. For example, the item may be a remote control and the parent item may be a television, the item may be an air filter and the parent item may be an engine, or the like]). Shivaswamy additionally teaches the sub-accessory corresponding to a sub-part of the accessory or a supplemental component associated with the accessory (Figs. 11-12; ¶¶0092-0098; Examiner notes element 1214 is comparable to an accessory and elements 1216, 1218, and 1220 are comparable to sub-accessories). The method of Shivaswamy is applicable to the method of Sridhar as they share characteristics and capabilities, namely, they are directed to search queries and returning relevant results to the query. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the items as taught by Sridhar with accessory of an item and sub-accessory corresponding to a second component associated with the accessory as taught by Shivaswamy. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Sridhar in order to increase consumer satisfaction with the results of the search and/or may enhance the likelihood that a product will be sold to the searching user (¶0067).

Regarding claim 9, Sridhar in view of Shivaswamy teaches the method of claim 8, Shivaswamy further teaches wherein the accessory is the part of the item, the part being a first attachable component that makes up a portion of the item, and wherein the sub-accessory is the sub-part of the accessory, the sub-part being a second attachable component that makes up a portion of the accessory, the second attachable component is smaller in size relative to the first attachable component (Figs. 6-8, 11-12; ¶0035, ¶0039, ¶¶0068-0069 [The item may be, by way of example, an accessory for a consumer electronic product (e.g., a remote control), a car part (e.g., a short block of an engine), or the like. Other items may also be used… parent item is an item with which the item of the text may be used. The item may be a part of the parent item, usable with the parent item, or otherwise associated with the parent item. For example, the item may be a remote control and the parent item may be a television, the item may be an air filter and the parent item may be an engine, or the like] and Figs. 11-12; ¶¶0092-0098; Examiner notes a car is comparable to an “item”, an engine is comparable to a first attachable component that makes up a portion of the item (i.e. a car), and an air filter is comparable to a sub-accessory, being a second attachable component that makes up a portion of the accessory (i.e., an engine), the air filter component is smaller in size relative to the first attachable component (i.e., an engine)). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 8. 

Regarding claim 10, Sridhar in view of Shivaswamy teaches the method of claim 8, Sridhar further discloses wherein an accessory is the supplemental component of the item, the supplemental component is for use in conjunction with the item as a complimentary good (¶¶0004-0005 [An accessory is an item that is sold separate from a product but is associated with the product (for example, through its function, features, operation, appearance, etc.) such that the accessory might appear in search results for the product.]). While Sridhar does not explicitly disclose the accessory is the supplement component of the item, Shivaswamy further teaches wherein the accessory is associated with a parent item and can be a complementary good (Figs. 6-8; ¶0035, ¶0039, ¶¶0068-0069 [The item may be, by way of example, an accessory for a consumer electronic product (e.g., a remote control), a car part (e.g., a short block of an engine), or the like. Other items may also be used… parent item is an item with which the item of the text may be used]). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 8.

Regarding claim 11, Sridhar in view of Shivaswamy teaches the method of claim 8, Sridhar further discloses wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory is based at least in part on using a word embedding model (¶¶0024-0025 [comparing keywords is comparable to a word embedding model]). 

Regarding claim 12, Sridhar in view of Shivaswamy teaches the method of claim 8, Shivaswamy further teaches wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory is based at least in part on using a knowledge graph (Figs. 11-12 and 6-8; ¶¶0092-0098, ¶0035, ¶0039, ¶¶0068-0069). The motivation for making this modification to the teachings of Sridhar are the same as that set forth above, in the rejection of claim 8.

Regarding claim 13, Sridhar in view of Shivaswamy teaches the method of claim 8, Sridhar further discloses wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory is based at least in part on a classifier machine learning model to predict that the first set of search results candidates refer to the sub-accessory (¶¶0023-0031; Examiner notes “heuristically” classifying is comparable to a classifier machine learning model). 

Regarding claim 14, Sridhar in view of Shivaswamy teaches the method of claim 8, Sridhar further discloses wherein the determining that the first set of search result candidates are indicative of the sub-accessory to the accessory and the determining that the second set of search results candidates are indicative of the accessory only is based at least in part on using a machine learning model that uses: a condition of the accessory, a price of the accessory, and aspect features of the accessory as input (¶¶0023-0031; Examiner notes “heuristically” classifying is comparable to a machine learning model and a price distribution of offers using the output of the classification step is comparable to a price of the accessory). 

Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference C of the Notice of References Cited Ntoulas et al. (US 2008/0195601 A1) discloses retrieving documents using a search engine based on a query and providing more relevant results by using language and feature based models and reranking results to provide better search engine effectiveness in retrieving relevant documents. 
	Reference D of the Notice of References Cited Christie et al. (US 2013/0268561 A1) discloses marketplace taxonomies including grandparent/parent/child relationships between products. 
	Reference U of the Notice of References Cited Non Patent Literature “Managing Trees and Hierarchies in Access” discloses hierarchies in relational databases. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625